Citation Nr: 1105513	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter, and witness E. J.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  


FINDING OF FACT

The Veteran has service-connected disability of such a nature and 
severity that he is currently prevented from engaging in all 
forms of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The Veteran is unemployable by reason of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  However, since the Board has 
determined that entitlement to the benefits sought is warranted, 
any failure to notify and/or develop the issue on appeal cannot 
be considered prejudicial to the Veteran.

The Veteran is seeking a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.  The Veteran asserted in his September 2006 VA Form 
21-8940 that he first became too disabled to work in 2005, at 
which time he was employed as an auto technician.  

The Veteran has a high school diploma and reportedly completed 
two years of college.  In 2001, he completed training as an 
alignment technician.  He is currently service connected for 
status post right total knee replacement, rated 60 percent 
disabling from May 1, 2006, and dysthymic disorder as secondary 
to the right total knee replacement, rated 30 percent disabling 
from June 5, 2009.

The question for consideration is whether the numerous 
manifestations of the Veteran's service-connected disabilities 
now preclude his employment.  According to the Veteran's VA Form 
8940, he has not been gainfully employed since November 2004.

VA outpatient records from October 2005 reflect that the Veteran 
was status post a right total knee replacement (TKR) one year 
earlier, and then underwent arthroscopy and manipulation under 
anesthesia (MUA) for ankylosis 6 or 7 months ago.  The Veteran 
reportedly was not "doing well, complains of pain, instability, 
feels he is going to fall, and restricted motion."  The 
impression was status post right TKR and ankylosis right TKR.  
One week later, a VA physician specifically noted that the 
Veteran remained disabled for all work activities on the basis of 
continuing complications of his right TKR surgery.  The length of 
disability going forward was stated to be undetermined, but at 
the minimum, the physician indicated that it would be six months.  
In January 2006, the plan was to have the Veteran undergo a 
closed/arthroscopic versus open joint clean-out, and lateral 
retinacular release.  

VA joints examination in September 2006 revealed the Veteran's 
history of multiple surgeries and arthritis of the right knee.  
His last surgical procedure occurred in January 2006, which 
involved arthroscopic lysis of adhesions with joint clean-out and 
closed manipulation.  The Veteran reported six right knee 
surgeries prior to the total TKR in 2004.  It was noted that his 
usual occupation was that of auto technician, but that he had 
been unemployed since October 2004.  This examiner did not note 
any effect of this disability on the Veteran's employment, but 
did acknowledge that it affected prolonged sitting, standing, and 
walking, and that the Veteran could not do light body repair with 
removing bumpers, fenders, and hoods.  The examiner also stated 
that the Veteran could not do detailing.  

VA general medical examination in February 2007 revealed the 
Veteran's history of 10 surgeries to his right knee since his 
original football injury during service, the last one occurring 
two years earlier when he had a right TKR.  The assessment 
included internal derangement of the right knee, status post 
total TKR.  In terms of employability, the examiner commented 
that based on the Veteran's service-connected right knee 
condition, he was not likely to be able to do physically 
demanding work secondary to his service-connected right TKR.  He 
did note, on the other hand, that the Veteran was likely to be 
able to do non-physically demanding or sedentary type of work.  

At the Veteran's hearing before a hearing officer at the RO in 
June 2009, the Veteran's representative noted that the Veteran's 
two years of college consisted of trade school in auto body 
technical repair.  The Veteran indicated that he was unable to 
maintain his position as an auto technician due to his inability 
to do prolonged standing, walking, sitting and bending. 

VA joints examination in November 2009 revealed that the Veteran 
reportedly was unable to walk more than a few yards or stand for 
more than a few minutes.  He was continually using a cane and a 
right knee brace.  The examiner noted that the Veteran's right 
TKR had significant effects on the Veteran's employment.  The 
examiner concluded that the Veteran was able to hold only light 
sedentary employment due to his right TKR, noting that the right 
knee had limited mobility, he was only able to stand for a few 
minutes and walk only short distances, and he was on continuous 
narcotic medications that affected his concentration.  

At the Veteran's hearing before the Board in May 2010, the 
Veteran once again explained how his service-connected right knee 
disability affected his ability to obtain or maintain gainful 
employment.  

A VA outpatient record from June 2010 indicates that this 
examiner could confidently state that the Veteran was not 
suitable for gainful employment. 


II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such disability, 
this disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  For purposes of a total rating based on individual 
unemployability, disabilities affecting one extremity will be 
considered one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency, such service-connected disabilities render 
the veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful 
employment.  Id.  Marginal employment generally shall be deemed 
to exist when the earned annual income of the veteran does not 
exceed the amount established by the United States Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person, and consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the ratings for the 
Veteran's service-connected disabilities arise out of a common 
etiology and may therefore be combined to meet the threshold 
requirement of one disability ratable at 60 percent or more.  In 
addition, since he had a single disability rated as 60 percent 
disabling even prior to June 5, 2009 (right knee), the Veteran 
would be eligible for consideration for a total rating for 
individual unemployability under 38 C.F.R. § 4.16(a) as of the 
filing of his claim for TDIU in September 2006, and the remaining 
issue is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected right knee disability from September 2006 or both of 
his service-connected disabilities from June 2009.  

In reviewing the record, the Veteran asserted in his September 
2006 VA Form 8940 that he became too disabled to work in 2005, 
and recent examination and treatment records do not reflect any 
recent employment.

In addition, as was noted above, in October 2005, a VA physician 
specifically noted that the Veteran remained disabled for all 
work activities on the basis of continuing complications of his 
right TKR surgery; the September 2006 VA examiner acknowledged 
that his right TKR affected prolonged sitting, standing, and 
walking, and that the Veteran could not do even light body 
repair; the February 2007 VA general medical examiner noted that 
the Veteran was unlikely able to do physically demanding work 
secondary to his service-connected right TKR; the November 2009 
VA examiner noted that the Veteran's right TKR had significant 
effects on the Veteran's employment; and while he did not 
specifically identify the Veteran's service-connected 
disabilities, a June 2010 VA physician noted that the Veteran was 
not suitable for gainful employment.  Moreover, although some of 
the examiners noted that the Veteran was likely to be able to do 
non-physically demanding or sedentary type of work, they did not 
explain how this was a viable alternative given the Veteran's 
only education and training was in the field of automobile 
repair.  There is also no competent medical opinion of record 
that specifically finds the Veteran capable of gainful employment 
based on his particular education and training.  

Thus, since the Board finds that all of the VA examiners have 
essentially concluded that the Veteran is either directly or 
indirectly precluded from gainful employment in the only field in 
which he has any background and experience, and the record 
demonstrates that the Veteran's right knee disability has been 
consistently manifested by symptoms that severely limited the 
Veteran from doing activities required by such employment, the 
Board will give the Veteran the benefit of the doubt, and find 
that the above-noted medical opinions and the record as a whole 
support the conclusion that TDIU is warranted in this matter 
since September 2006.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


